DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 5/17/19 has been entered.  Claims 9-18 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	● The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wireless transmission system, electronic means, circuit for managing power and backup battery must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
● The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number “8” shown in Fig. 3 is not described.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The disclosure is objected to because of the following informalities:
On page 9 delete reference to claim 1 since the claim has been cancelled by the amendment filed 5/17/19.
Appropriate correction is required.
Claim Interpretation
5. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 11 recites “electronic means adapted to …” without limitation to specific structure and thus invokes 112f.  The claim also recites “ the means for managing …”; however, base claim 10 specifies that the function is performed by a circuit (note 112b rejection below addressing antecedence issue).
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 9, the claim as a whole is unclear as to what constitutes the elements of the “self-supplied device”.  As recited, the device comprises at least one axle of a cargo type railway; however, it appears from the specification and drawings that the axle itself is not part of the invention but merely interacts with the device.  As shown in Fig. 3, the invention is attached to the existing axle by a bushing stop (7) and sensors and other elements are attached thereto within a cover/lid (3).  Element “a” of the claim should be rewritten to positively recite the railway bush and its relationship to the axle followed by the wherein clause.  The claim also fails to provide a nexus between the claim preamble directed to logistic and monitoring for a cargo type railway vehicle and the structures set forth in the body of the claim.  None of the elements recited perform the function of logistic and diagnostic monitoring.  The claim at best appears to provide electric power using the rotation of the axle relative to the bushing.  The claim merely indicates use of the electric power, but does not positively recite that the self-supplied device comprises one or more sensors or one or more onboard systems.  Similarly, the bush cover lid merely supports covering the autonomous electric generator and fastens the self-supplied device to a bush body.  The claim does not positively recite that the self-supplied device also comprises a fixed winding, sensors and onboard systems.
B.	As per claim 11, “the odometer/tachometer function” lacks antecedence since there is no previous recitation of an odometer/tachometer function.  Further, the last two lines of the claim recite “the means for managing …” which lacks antecedence (note base claim 10 recites a circuit for performing this function).
C.	As per claims 14 and 15, the claims are unclear which winding is being referred to (note claim 9 and claim 13 both recite a winding).
D.	As per claim 16, the claim is unclear as recited at line 3.  At lines 4-5 “the rotary magnet” lacks antecedence since there is no previous recitation of a rotary magnet.
E.	All claims depending from a rejected claim are also rejected for the same reasons.
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 10, as best interpreted given the deficiencies noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE2551009A1 (hereinafter D1).  Reference is made to the enclosed translation.
A.	As per claim 9, D1 discloses a self-supplied device adapted to be attached to an axle of a railway vehicle (Fig. 1; [0005]).  A bearing housing holds a bearing which allows the axle to rotate within [0008].  The device includes magnets and a winding (stator) such that electric power is generated for powering various sensors and electrical devices [0005, 0016, 0017].  A bush cover (Fig. 1:7) encases the elements and fastens the device to the axle.
B.	As per claim 10, as above whereby electrical circuits enable the electric generator to recharge a battery [0017].
9.	Claims 11-18, as can best be interpreted, are distinguishable over the prior art.  In particular, the combination of elements recited in claim 11 are not shown or suggested by the prior art of record.  Claims 12-18 are distinguishable based on their dependency on claim 11.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are of general background interest and represent the state of the art.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661